Exhibit 10.1
 

CONTINGENT PAYMENT RIGHTS REPURCHASE AGREEMENT
by and among
DELTA PETROLEUM CORPORATION
AND
TRACINDA CORPORATION
Dated as of May 15, 2009
 

 



--------------------------------------------------------------------------------



 



CONTINGENT PAYMENT RIGHTS REPURCHASE AGREEMENT
     This CONTINGENT PAYMENT RIGHTS REPURCHASE AGREEMENT, dated as of May 15,
2009 (this “Agreement”), is entered into by and among Delta Petroleum
Corporation, a Delaware corporation (the “Company”) and Tracinda Corporation, a
Nevada corporation (“Seller”).
RECITALS
     WHEREAS, the Company issued and sold to Seller the CPRs pursuant to the
terms and conditions of the Contingent Payment Rights Purchase Agreement dated
as of March 26, 2009 (the “Purchase Agreement”);
     WHEREAS, by letter dated May 15, 2009, Seller requested the Company
repurchase the CPRs pursuant to Section 5.4 of the Purchase Agreement;
     NOW, THEREFORE, in consideration of the foregoing premises and the
consummation of the transaction referred to above, it is mutually covenanted and
agreed as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them as follows:
     “Board of Directors” means the board of directors of the Company.
     “Closing” means the consummation of the transaction as set forth in
Article II.
     “CPR” means a right to receive a payment in cash pursuant to the terms of
the Purchase Agreement.
     “CPR Certificates” means the two certificates evidencing CPRs purchased by
Seller pursuant to the Purchase Agreement: (1) CPR No. 1 certificate for the
amount of $14,900,000 dated March 26, 2009 and (2) CPR No. 2 certificate for the
amount of $10,100,000 dated April 1, 2009.
     “CPR Repurchase Price” has the meaning set forth in Section 2.2.
     “Encumbrances” means any and all liens, charges, security interests,
financing statements, encumbrances, options, claims, mortgages, pledges,
proxies, voting trusts or agreements, obligations, understandings or
arrangements, defects or imperfections of title or other restrictions on title
or transfer of any nature whatsoever, including any conditional sale or other
title retention agreement.
     “Exchange Act” means the Securities and Exchange Act of 1934, as amended
from time to time, or any successor legislation, and any regulations or rules
promulgated thereunder.
     “Governmental Entity” means any domestic or foreign court, arbitral
tribunal, administrative agency or commission or other governmental or other
regulatory authority or agency.
     “Parties” means the Company and Seller, and “Party” means either, as
applicable.

1



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, business trust, association, joint-stock company,
trust, estate, unincorporated organization or government or any agency or
political subdivision thereof.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, or any successor legislation, and any regulations or rules promulgated
thereunder.
ARTICLE II
REPURCHASE OF CONTINGENT PAYMENT RIGHTS
     Section 2.1 Repurchase of CPRs. Subject to the terms and conditions of this
Agreement, at the Closing, the Company shall be obligated to purchase, and
Seller shall be obligated to sell to the Company, the CPRs, as set forth in this
Article II, free and clear of all Encumbrances, except for any restrictions on
transfer arising under the Securities Act or any applicable state securities
laws.
     Section 2.2 Purchase Price. The Company agrees to pay, and Seller agrees to
accept, Twenty-Six Million dollars ($26,000,000) at the Closing as the purchase
price for the CPRs (the “CPR Repurchase Price”).
     Section 2.3 Closing; Closing Deliveries.
     (a) Closing. The Closing of the purchase and sale of the CPRs pursuant to
this Agreement shall occur at the offices of Davis Graham & Stubbs LLP located
at 1550 Seventeenth Street, Suite 500, Denver, CO 80202 at 10:00 a.m., Mountain
Time, or at such other time or location as agreed in writing by the Parties. The
Closing of the purchase of the CPRs by the Company from Seller shall occur
concurrently with (i) the execution and delivery of this Agreement, and (ii)
termination and cancellation of the CPR Certificates.
     (b) Closing Deliveries by the Company. At the Closing, Seller shall deliver
the CPR Certificates.
     (c) Closing Deliveries by Purchaser. At the Closing, the Company shall
deliver the CPR Repurchase Price by wire transfer of immediately available funds
to an account designated by Seller in writing prior to the Closing.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Section 3.1 Company Representations and Warranties. The Company hereby
represents and warrants to Seller as follows:
     (a) Organization. The Company is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company has the requisite corporate power and authority to own, lease and
operate its assets and properties and to carry on its business as it is now
being conducted. The Company is qualified to transact business and is in good
standing in each jurisdiction in which the properties owned, leased or operated
by it or the nature of the business conducted by it makes such qualification
necessary, except where the failure to be so qualified and in good standing
would not reasonably be expected to have a material adverse effect on the
business, assets, liabilities, financial condition or results of operations of
the Company and its subsidiaries taken a whole, or a material adverse effect on
the ability of the Company to perform its obligations under this Agreement.

2



--------------------------------------------------------------------------------



 



     (b) Authorization; Validity of Agreement. The Company has full corporate
power and authority to execute and deliver this Agreement and to consummate the
transaction contemplated hereby. The execution, delivery and performance by the
Company of this Agreement and the consummation of the transaction contemplated
hereby have been duly approved and authorized by (i) a majority of the Board of
Directors and (ii) a majority of the members of the Board of Directors other
than Messrs. Parker, Murren and Taylor. No other corporate action, including the
vote or consent of the Company’s stockholders on the part of the Company is
necessary to authorize the execution and delivery by the Company of this
Agreement or the consummation of the transaction contemplated hereby.
     (c) Execution; Validity of Agreement. This Agreement has been duly executed
and delivered by the Company and, assuming due and valid authorization,
execution and delivery hereof by Seller, is a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms:
except as such enforceability may be limited by the effects of bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights, and the general principles of
equity.
     (d) Consents and Approvals; No Violations. Except for the filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Act, the Exchange Act, state
securities or blue sky laws, none of the execution, delivery or performance of
this Agreement by the Company, the consummation by the Company of the purchase
of the CPRs in accordance herewith or compliance by the Company with any of the
provisions hereof will (1) conflict with or result in any breach of any
provision of the certificate of incorporation or by-laws of the Company,
(2) require any filing with, or permit, authorization, consent or approval of,
any Governmental Entity or any other Person, or (3) result in a material
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, lease, license, contract, agreement or other
instrument or obligation.
     Section 3.2 Seller Representations and Warranties. Seller hereby represents
and warrants to the Company as follows:
     (a) Organization; Authorization; Validity of Agreement. Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full corporate power and authority to execute and
deliver this Agreement and to consummate the transaction contemplated hereby.
The execution, delivery and performance by Seller of this Agreement and the
consummation of the transaction contemplated hereby have been duly authorized by
the board of directors of Seller, and no other corporate action, including the
vote or consent of Seller’s shareholder, on the part of Seller is necessary to
authorize the execution and delivery by Seller of this Agreement or the
consummation of the transaction contemplated hereby.
     (b) Execution; Validity of Agreement. This Agreement has been duly executed
and delivered by Seller, and assuming due and valid authorization, execution and
delivery hereof by the Company, is a valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by the effects of bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium, and other laws relating to or
affecting creditors’ rights, and the general principles of equity.
     (c) Consents and Approvals; No Violations. Except for the filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Act, the Exchange Act, state
securities or blue sky laws, none of the execution, delivery or performance of
this Agreement by Seller, the consummation by Seller of the sale of the CPRs in
accordance herewith

3



--------------------------------------------------------------------------------



 



or compliance by Seller with any of the provisions hereof will (1) conflict with
or result in any breach of any provision of the articles of incorporation or
bylaws of Seller, (2) require any filing with, or permit, authorization, consent
or approval of, any Governmental Entity, (3) result in a material violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which Seller is a party or to which its assets are subject, or (4) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
Seller.
     (d) Release of Pledge. Seller is the sole holder and has full ownership and
control of the CPRs free and clear of any Encumbrance.
     (e) Title. Upon the Closing, the Company will own and have unencumbered,
good title to the CPRs, free and clear of any Encumbrance.
     (f) Litigation Proceeds. Seller acknowledges that the Company expects to
receive Litigation Proceeds in the amount of approximately $60.0 million within
the next 30 days. Seller has no right or claim to any portion of the
$60.0 million or any future Litigation Proceeds that the Company may receive,
including any portion of the $91.4 million judgment entered in the Company’s
favor on February 25, 2009. Seller irrevocably waives any right to assert any
claim or cause of action against the Company in connection with any Litigation
Proceeds received by the Company after the Closing.
ARTICLE IV
CONDITIONS TO CLOSINGS
     Section 4.1 Conditions to Each Party’s Obligation to Close. The respective
obligations of each Party to consummate the transaction contemplated by this
Agreement shall be subject to the satisfaction or waiver, at or prior to the
Closing, of each of the following conditions:
     (a) Statutes; Court Orders. No statute, rule or regulation shall have been
enacted or promulgated by any Governmental Entity which prohibits the
consummation of the transaction contemplated by this Agreement; and there shall
be no order or injunction of a court of competent jurisdiction in effect
precluding or prohibiting consummation of the transaction contemplated by this
Agreement
     (b) Government Action. There shall not be threatened or pending any suit,
action or proceeding by any Governmental Entity seeking to restrain or prohibit
the consummation of the transaction contemplated by this Agreement.
     (c) Opinion. In connection with the Closing, the Parties shall have
received an opinion of Houlihan Lokey Howard & Zukin that the transaction
contemplated by this Agreement is not materially less favorable than that which
might reasonably have been obtained in a comparable transaction at such time on
an arm’s-length basis from a non-affiliate.
ARTICLE V
MISCELLANEOUS PROVISIONS
     Section 5.1 Notices. Unless otherwise provided herein, any notice, request,
waiver, instruction, consent or document or other communication required or
permitted to be given by this Agreement shall be effective only if it is in
writing and (i) delivered by hand or sent by certified mail,

4



--------------------------------------------------------------------------------



 



return receipt requested, (ii) if sent by a nationally-recognized overnight
delivery service with delivery confirmed, or (iii) if faxed (or other similar
electronic means), with receipt confirmed as follows:

     
If to the Company:
  Delta Petroleum Corporation
370 17th Street, Suite 4300
Denver, Colorado 80202
Attn: Roger A. Parker
Fax: (303) 293-0066
 
   
with a copy to:
  Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Attn: Ronald R. Levine, II
Fax: (303) 893-1379
 
   
If to Seller:
  Tracinda Corporation
150 South Rodeo Drive
Suite 250
Beverly Hills, California 90212
Attn: Richard E. Sobelle
Fax: (310) 271-3416
 
   
with a copy to:


  Glaser, Weil, Fink, Jacobs & Shapiro LLP
10250 Constellation Boulevard
19th Floor
Los Angeles, California 90067
Attn: Janet S. McCloud
Fax: (310) 556-2920

     The parties shall promptly notify each other of any change in their
respective addresses or facsimile numbers or of the individual or entity or
office to receive notices, requests or other communications under this
Section 5.1. Notice shall be deemed to have been given as of the date when so
personally delivered, when physically delivered by the U.S. Postal Service at
the proper address, the next day when delivered during business hours to an
overnight delivery service properly addressed or when receipt of a facsimile is
confirmed, as the case may be, unless the sending party has actual knowledge
that such notice was not received by the intended recipient
     Section 5.2 Effect of Headings. The Article and Section headings herein are
for convenience only and shall not affect the construction hereof.
     Section 5.3 Successors and Assigns. All covenants and agreements in this
Agreement by the Company shall bind its successors and assigns, whether so
expressed or not.
     Section 5.4 Benefits of Agreement. Nothing in this Agreement, express or
implied, shall give to any Person (other than the Parties hereto and their
permitted successors and assigns hereunder) any benefit or any legal or
equitable right, remedy or claim under this Agreement or under any covenant or
provision herein contained, all such covenants and provisions being for the sole
benefit of the Parties hereto and their permitted successors and assigns
hereunder.
     Section 5.5 Governing Law. This Agreement shall be governed by the laws of
the State of Delaware, without regard to conflict of laws principles.

5



--------------------------------------------------------------------------------



 



     Section 5.6 Choice of Venue. The parties agree that any actions or other
proceedings arising out of or relating to this Agreement shall be brought by the
parties and held and determined only in a Delaware state court or a federal
court sitting in that state which shall be the exclusive venue of any such
action or proceeding. Each party waives any objection which such party may now
or hereafter have to the laying of venue of any such action or proceeding, and
irrevocably consents and submits to the jurisdiction of such court (and the
appropriate appellate courts) in any such action or proceeding. Any and all
service of process and any other notice in any such action or proceeding shall
be effective against such party when transmitted in accordance with Section 5.1.
Nothing contained herein shall be deemed to affect the right of any Party to
serve process in any manner permitted by applicable laws.
     Section 5.7 Acknowledgment of Non-Party Status. The parties hereto
acknowledge that Kirk Kerkorian is not a party to this Agreement or any of the
other documents delivered at the Closing. Accordingly, the parties hereto hereby
agree that in the event (i) there is any alleged breach or default by any party
under this Agreement, or (ii) any party hereto has any claim arising from or
relating to the transaction contemplated by this Agreement, no party hereto, nor
any party claiming through it (to the extent permitted by applicable law) shall
commence any proceedings or otherwise seek to impose any liability whatsoever
against Mr. Kerkorian by reason of such alleged breach, default or claim.
     Section 5.8 Severability Clause. In case any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, but this Agreement
shall be construed as if such invalid or illegal or unenforceable provision had
never been contained herein. Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the court or other tribunal
making such determination is authorized and instructed to modify this Agreement
so as to effect the original intent of the parties as closely as possible so
that the transaction and agreements contemplated herein are consummated as
originally contemplated to the fullest extent possible.
     Section 5.9 Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed to constitute but one and the same instrument.
     Section 5.10 Entire Agreement. This Agreement represents the entire
understanding of the parties hereto with reference to the transaction and
matters contemplated hereby and thereby and this Agreement supersedes any and
all prior oral or written agreements regarding the transaction and matters
contemplated hereby and thereby.
     Section 5.11 Specific Performance. Seller and the Company each agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed by them in accordance with the terms hereof and
that each party shall be entitled to specific performance of the terms hereof,
in addition to any other remedy at law or equity. Each party hereto expressly
waives any requirement that any other party hereto obtain any bond or provide
any indemnity in connection with any action seeking injunctive relief or
specific enforcement of the provisions of the Agreement.
     Section 5.12 Time of the Essence. Time is of the essence in the performance
of this Agreement.
     Section 5.13 Amendments. This Agreement may not be amended, modified or
changed; nor shall any waiver of any provision hereof be effective, except by
means of a written instrument that has been executed by the Parties to be bound.

6



--------------------------------------------------------------------------------



 



[Signature page follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Contingent Payment
Rights Repurchase Agreement of the date first written above.

            DELTA PETROLEUM CORPORATION
      By:   /s/ Kevin Nanke         Name:   Kevin Nanke        Title:   CFO     
  TRACINDA CORPORATION
      By:   /s/ Anthony Mandekic         Name:   Anthony Mandekic       
Title:   Secretary/Treasurer     

